Exhibit 10.4

 



ASSIGNMENT OF EMPLOYMENT AGREEMENT

 

THIS ASSIGNMENT OF EMPLOYMENT AGREEMENT ("ASSIGNMENT") is entered into as of the
17th day of December, 2014 (the" Execution Date") and is effective as of the 1st
day of January 2015 (the "EFFECTIVE DATE") by and between TWIN CITIES POWER
HOLDINGS, L.L.C., and a Minnesota Limited Liability Company, ("ASSIGNOR") in
favor of APOLLO ENERGY SERVICES, L.L.C, a Minnesota Limited Liability Company,
and ("ASSIGNEE"). The ASSIGNOR and ASSIGNEE are jointly referred to as PARTIES
("PARTIES").

 

RECITALS:

 

WHEREAS, ASSIGNOR has entered into an EMPLOYMENT AGREEMENT with Stephanie
Staska, an individual with her principal residence at 1521 78th Avenue, Roberts,
Wisconsin 54023 ("STASKA"). A copy of the EMPLOYMENT AGREEMENT is incorporated
herein by reference.

 

WHEREAS, ASSIGNOR has, as of the date herein, assigned the EMPLOYMENT AGREEMENT
to ASSIGNEE and ASSIGNEE desires to acquire all of ASSIGNOR's right, title and
interest in the EMPLOYMENT AGREEMENT; and

 

WHEREAS, the ASSIGNOR and ASSIGNEE have herein agreed to the following terms and
conditions respecting the assignment of aforesaid EMPLOYMENT AGREEMENT as
evidenced hereinafter.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
herein contained, it is hereby agreed by and between the PARTIES hereto as
follows:

 

 1.

Assignment of Employment Agreement, ASSIGNOR hereby sells, assigns and transfers
to the ASSIGNEE all of its right, title and interest in and to the EMPLOYMENT
AGREEMENT and hereby appoints ASSIGNEE as its attorney-in-fact irrevocably to
enforce the terms and conditions of said EMPLOYMENT AGREEMENT as it might or
could have done if this ASSIGNMENT OF EMPLOYMENT AGREEMENT were not executed.

 



1

 

 

2.Representations and Warranties. This ASSIGNMENT is made without representation
or warranty of any kind except (i) as to the title of the ASSIGNOR in the
EMPLOYMENT AGREEMENT being assigned contemporaneously herewith, (ii) as to the
authority of the undersigned to execute this ASSIGNMENT and, (iii) as to the
fact that the EMPLOYMENT AGREEMENT being assigned contemporaneously herewith was
duly executed and has not been amended, altered, released or modified as of the
date of this ASSIGNMENT except as herein disclosed.

 

3.ASSIGNEE Acceptance. ASSIGNEE, by its acceptance of this ASSIGNMENT
acknowledges that it has independently of and without reliance on the ASSIGNOR
and based on its reviewed of such information contained in said EMPLOYMENT
AGREEMENT and upon the investigation as it has deemed appropriate, make its own
decision to accept the EMPLOYMENT AGREEMENT and the interest assigned hereby as
hereinbefore described and assumes the obligations and rights of ASSIGNOR in
connection therewith.

 

4.Assignment Limitations. Except as provided herein, ASSIGNOR and ASSIGNEE makes
no other representations or warranties, either express or implied, nor makes any
representation or warranty as to enforceability or perfection of the instrument
assigned hereby.

 

5.Miscellaneous. This ASSIGNMENT OF EMPLOYMENT AGREEMENT shall inure to the
benefit of the ASSIGNEE, its successors and assigns. In the event any provision
hereof is determined to be unenforceable or invalid such provision or such part
thereof as may be unenforceable or invalid shall be deemed severed from this
ASSIGNMENT OF EMPLOYMENT AGREEMENT and the remaining provisions carried out with
the same force and effect as if the severed provisions or part thereof had not
been made a part hereof. The PARTIES acknowledge that the above Recitals are
true and correct as of the date hereof and constitute a part of this ASSIGNMENT
OF EMPLOYMENT AGREEMENT

 



2

 

 

IN WITNESS WHEREOF, the ASSIGNOR, TWIN CITIES POWER HOLDINGS, L.L.C., and the
ASSIGNEE, APOLLO ENERGY SERVICES, L.L.C., have caused this ASSIGNMENT OF
EMPLOYMENT AGREEMENT to be signed this 17th day of December, 2014.

 

ASSIGNOR:   ASSIGNEE: TWIN CITIES POWER HOLDINGS, L.L.C   APOLLO ENERGY
SERVICES, LLC             /s/ Timothy S. Krieger   /s/ Timothy S. Krieger By:
TIMOTHY S. KRIEGER   By: TIMOTHY S. KRIEGER Its: PRESIDENT/CEO   Its:
PRESIDENT/CEO







 

 

ACCEPTANCE OF ASSIGNMENT BY EMPLOYEE

 

I, STEPHANIE STASKA, do hereby consent to the ASSIGNMENT OF THE EMPLOYMENT
AGREEMENT by and between TWIN CITIES POWER HOLDINGS, L.L.C., as ASSIGNOR to
APOLLO ENERGY SERVICES, L.L.C., a Minnesota Limited Liability Company as
ASSIGNEE.

 

 

Dated: December 17th, 2014   /s/ Stephanie Staska     By: STEPHANIE STASKA



 

 

3

